Citation Nr: 1505573	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for persistent cough as due to a qualifying chronic disability.

3.  Entitlement to service connection for a left foot condition (claimed as numbness, tingling and pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to January 1987, May 1989 to November 1989, June 1990 to January 1991, February 2006 to September 2007, November 2009 to May 2010 and from September 2010 to December 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO issued a July 2014 rating decision in which it denied service connection for traumatic brain injury and entitlement to service connection for persistent cough as due to a qualifying chronic disability.  The Veteran filed a timely notice of disagreement in October 2014.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the final claim can be adjudicated.  

Initially, the Board notes that the Veteran filed a timely notice of disagreement with regard to a July 2014 rating decision.  However, the RO has not issued a statement of the case with regard to the issues denied in that rating decision, which were entitlement to service connection for traumatic brain injury and entitlement to service connection for persistent cough as due to a qualifying chronic disability.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has reported on at least one occasion to a medical provider that he injured his left foot in 1998 while playing volleyball.  He stated that after rest and physical therapy it was "fine," until he came back from deployment in 2007.  A 2007 Post-Deployment Health Assessment shows that the Veteran noted numbness or tingling in his hands or feet.

A private treatment record dated in August 2008 indicates that the Veteran complained of heel and arch pain, and numbness in his big toe.  An impression of plantar fasciitis in the Veteran's left foot was noted.  An October 2008 private treatment note reveals an impression of plantar fibromatosis in the Veteran's left foot.  A January 2009 Operative Report shows that the Veteran underwent surgery for chronic plantar faciitis or the left foot and tarsal tunnel syndrome with nerve entrapment to the left posterior tibial nerve.  

The Veteran was afforded a VA examination in January 2014.  He reported pain in his left foot.  The examiner noted that the Veteran had undergone surgery in January 2009 and that plantar faciitis was not found upon examination.  It was noted that plantar fasciitis is a condition that is self limiting.  Calcaneal heel spurs were found on examination.  The examiner indicated that the condition of tingling and numbness to his feet which was reported in service is not related to the left foot calcaneal heel spur present in the Veteran at this time.  The examiner noted that posterior tibial neuropathy is "an associated condition" but it was "resolved by surgery" in 2009.

In a statement received by VA in August 2014, the Veteran stated that he believes his left foot condition as caused by his ankle injury which is service connected.

There are several problems with the January 2014 VA examination.  First, it is inadequate because it does not address the Veteran's contention that he has a foot disability that is caused by his service-connected ankle disability.  Also, the examiner appears to suggest the Veteran had both plantar fasciitis and posterior tibial neuropathy in 2009 that are now resolved because of surgical treatment in 2009.  The criteria for having a current disability is met if the Veteran had the disability at any time during the pendency of the appeal, even if such disability is now resolved.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Clarification is needed to determine if the Veteran had any other diagnosed foot disability, other than heel spurs, at any point during the pendency of this appeal, even if such disability is now resolved.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the issues of entitlement to service connection for traumatic brain injury and entitlement to service connection for persistent cough as due to a qualifying chronic disability.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If, and only if, an appeal of these issues is perfected, return the appeal to the Board.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed left foot condition.  The entire electronic claim file must be reviewed by the examiner. 

The examiner is to provide an opinion to the following:

a. Identify all diagnosed foot disabilities the Veteran has had at any point during the course of his appeal, even if such disability is now resolved.  Specifically indicate whether the Veteran met the criteria for a diagnosis of plantar fasciitis and/or posterior tibial neuropathy at any time during the course of the appeal, even if such disabilities are now resolved due to surgical treatment. 

b. For each foot disability found at any point during the course of the appeal, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active military service.

c. If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed left foot disability was caused by the Veteran service-connected left ankle disability?

d. If not, is it at least as likely as not (50 percent or greater probability) that any currently identified left foot disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected left ankle disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left foot disability prior to aggravation by the service-connected left ankle disability. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




